AMENDMENT NO. 1 TO


AMENDED AND RESTATED


SCP POOL CORPORATION


NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

The Board of Directors of SCP Pool Corporation has amended Section 4 of the
Amended and Restated SCP Pool Corporation Non-Employee Directors Equity
Incentive Plan (“Plan”) pursuant to Section 11 of the Plan. Section 4 of the
Plan has been replaced to read as follows:

4.  

Limitation on Aggregate Shares. The aggregate maximum number of shares of Common
Stock that may be granted pursuant to the Plan or issued upon exercise of
options granted pursuant to the Plan shall be 600,000; provided, however, that
if any options granted under this Plan expire unexercised or unpaid or are
cancelled, terminated or forfeited in any manner without the issuance of Common
Stock thereunder, the shares with respect to which such options were granted
shall be available under this Plan. Such shares of Common Stock may be either
authorized and unissued shares, treasury shares or a combination thereof, as the
Committee shall determine. Such maximum number of shares is subject to
adjustment under the provisions of paragraph 5.
